Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2nd, 2021 has been entered.

Claims 1-4, 12-21 and 23-34 are pending in the application with claims 1-3, 12-14, 23, and 25-34 have been amended.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 12-21, and 29-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 12 are rendered indefinite for reciting wherein the cartridge is configured to deposit a droplet comprising the individual particle. It is unclear where the droplet is being 
 
Claims 2-4, 13-21 and 29-34 are rendered indefinite by virtue of their dependencies. 

Claim Rejections - 35 USC § 103

Claims 1, 3-4, 32-33, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20180298324 A1), hereafter Takeda ‘324, further in view of Han et al. (US 20190227021) hereafter Han.

With regards to claim 1, Takeda ‘324 discloses a particle sorter and isolating cartridge (Abstract), comprising: a microfluidic chip (flow path 4), including a sensing or detector region (35); and the particle sorter and isolating cartridge configured such that upon detection of an individual particle in a particle flow within the sensing or detector region, a solution flow within the microfluidic chip is diverted by application of a trigger flow to sort and isolate the individual  particle from the particle flow wherein the cartridge is configured to deposit the individual particle after the individual particle has been sorted and isolated (P122, L22-27). Takeda ‘324 does not disclose that the particle is isolated in the form of a droplet. 
However, Han discloses a particle sorter (cell separation apparatus 100) that dispenses sorted particles in droplets (P0054, L12-15). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to deposit the sorted particles as droplets, if further single cell analysis was needed, in order to reduce costs by not having to perform an additional separation step. 

With regards to claim 3, Takeda ‘324 and Han disclose all the elements of claim 1 as outlined above. Takeda ‘324 further discloses a body, wherein the body defines a plurality of reservoirs therein 

With regards to claim 4, Takeda ‘324 and Han disclose all the elements of claim 3 as outlined above. Takeda ‘324 further discloses wherein the plurality of reservoirs includes the trigger reservoir, and wherein the trigger flow comprises fluid from the trigger reservoir (P0126, L9-10).

With regards to claim 32, Takeda ‘324 and Han disclose all the elements of claim 3 as outlined above. Takeda ‘324 further discloses an interface plate, wherein the interface plate is configured to connect to the body, and wherein the interface plate is configured to connect to the microfluidic chip (substrate 1; also designated as 10 in some figures).

With regards to claim 33, Takeda ‘324 and Han disclose all the elements of claim 32 as outlined above. Takeda ‘324 further discloses wherein one or more of the microfluidic chip, the body, or the interface plate are disposable (P0113).

With regards to claim 23, Takeda ‘324 discloses a method for sorting and isolating a particle of interest (P0122, L1-3), the method comprising: accepting a sample comprising a mixture of particles into the cartridge assembly (Fig. 2), detecting the individual particle of interest by one or more of an optical or electrical signal generated by the individual particle of interest as it passes through the sensing or detector region of the system (P0122, L20-22), sorting the particle of interest based on an optical signal or an electrical signal through application of a trigger flow configured to divert the solution flow within the microfluidic chip (P122, L22-27) and depositing the particle of interest into a collection receptacle (reservoir 17), wherein the depositing occurs after the individual particle has been sorted and isolated. Takeda does not disclose that the particle of interest comprises a droplet. 


With regards to claim 24, Takeda ‘324 and Han disclose all the elements of claim 23 as outlined above. Takeda ‘324 does not directly disclose wherein the detecting step involves simultaneous optical and electrical signals. 
However, Han discloses a method of cell separation using electrical signals (P0060) and a method of cell separation using optical signals (P0073). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add an electrical detector as disclosed by Han to the device disclosed by Takeda ‘324, and use the methods disclosed by Han together in one device in order to separate multiple types of target cells at the same time, thus increasing efficiency. Combining known elements is considered to be within the skill of a person with ordinary skill in the art if each element performs the same function as the do separately, with predictable results. (MPEP 2143.I.A).

With regards to claim 25, Takeda ‘324 and Han disclose all the elements of claim 24 as outlined above. Takeda ‘324 further discloses wherein the detecting step comprises measuring the velocity of the individual particle traversing the sensing or detector region (P084, L3-6).

With regards to claim 26, Takeda ‘324 and Han disclose all the elements of claim 24 as outlined above. Takeda ‘324 further discloses wherein the individual particle of interest is exposed to an excitation wavelength as the individual particle of interest passes through the sensing or detecting region, and further comprising a step of increasing the velocity of the individual particle of interest as the individual 

With regards to claim 27, Takeda ‘324 discloses a method for sorting and isolating an individual particle of interest (P0122, L1-3), the method comprising flowing a particle solution through a microchannel (P059, L2) comprising a sensing or detector region (35); detecting the individual particle of interest as the individual particle passes through the sensing or detector region  of the system (P0122, L20-22), diverting the flow of the particle solution by application of another flow upon detection of  the individual particle of interest in the detector or signaling region, to sort and isolate the particle (P122, L22-27) and depositing the particle of interest into a collection receptacle (reservoir 17), wherein the depositing occurs after the individual particle has been sorted and isolated (P122, L22-27). Takeda does not disclose that the particle of interest comprises a droplet. 
However, Han discloses a particle sorter (cell separation apparatus 100) that dispenses sorted particles in droplets (P0054, L12-15). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to deposit the sorted particles as droplets, if further single cell analysis was needed, in order to reduce costs by not having to perform an additional separation step. 

With regards to claim 28, Takeda ‘324 and Han disclose all the elements of claim 27 as outlined above. Takeda ‘324 further discloses wherein detecting is by at least one of an optical signal  or an electrical signal generated by the individual particle of interest as the individual particle of interest passes through the sensing or detector region of the microchannel (P0121, L9-12).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda ‘324 and Han, further in view of Takeda. (US 10101261), hereafter Takeda ‘261.


However, Takeda ‘261 discloses wherein the microfluidic chip is disposable. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the chip disclosed by Takeda ‘324 disposable as disclosed in Takeda ‘261 to prevent cross-contamination when reusing the device. 

Claims 12, 14-21, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda ‘324 and Han further in view of Nielsen et al. (US 8894946), hereafter Nielsen.

With regards to claim 12, Takeda ‘324 discloses a particle and isolating sorting system (Abstract), comprising: a cartridge assembly (Abstract), the cartridge assembly including: a microfluidic chip (flow path 4), including a sensing or detector region (35); the cartridge assembly configured such that, in use, and upon detection of an individual particle in a particle flow within the detector region, a solution flow within the microfluidic chip is diverted by application of a trigger flow to sort and isolate the individual detected particle from the particle flow (P122, L22-27). Takeda ‘324 does not disclose that the particle is isolated in the form of a droplet. 
However, Han discloses a particle sorter (cell separation apparatus 100) that dispenses sorted particles in droplets (P0054, L12-15). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to deposit the sorted particles as droplets, if further single cell analysis was needed, in order to reduce costs by not having to perform an additional separation step. Takeda ‘324 and Han do not disclose a base plate, the base plate configured to receive and connect to the cartridge assembly.
However, Nielsen discloses a base plate (port 102), the base plate configured to receive and connect to the cartridge assembly (Col. 8, L2-3). It would have been obvious to a person with ordinary 

With regards to claim 14, Takeda ‘324, Han, and Nielsen disclose all the elements of claim 12 as outlined above. Takeda ‘324 further discloses a body, wherein the body defines a plurality of reservoirs therein (Fig 2A; 11, 12, 16) and wherein the plurality of reservoirs includes a sample reservoir (11), a control fluid reservoir (sheath 12), or a trigger reservoir (16; designated 3a in some figures).

With regards to claim 15, Takeda ‘324, Han, and Nielsen disclose all the elements of claim 14 as outlined above. Takeda ‘324 further discloses wherein the plurality of reservoirs includes the trigger reservoir, and wherein the trigger flow comprises fluid from the trigger reservoir (P0126, L9-10).

With regards to claim 16-17, Takeda ‘324, Han and Nielsen disclose all the elements of claim 15 as outlined above. Takeda further discloses wherein the trigger flow is gated by valving (92) and wherein the valving is external to the cartridge assembly (Fig. 10).

With regards to claim 18, Takeda ‘324, Han and Nielsen disclose all the elements of claim 14 as outlined above. Takeda further discloses the cartridge assembly is further configured such that upon application of a trigger flow, a solution flow within the microfluidic chip is diverted to a carrier flow to sort the individual particle and to isolate the individual particle from the particle flow (P122, L22-27).

With regards to claim 19, Takeda ‘324, Han, and Nielsen disclose all the elements of claim 18 as outlined above. Takeda ‘324 further discloses wherein the plurality of reservoirs includes the control fluid reservoir and wherein the carrier flow comprises fluid from the control fluid reservoir (P0070, L7).



With regards to claim 29, Takeda ‘324, Han, and Nielsen disclose all the elements of claim 12 as outlined above. Takeda ‘324 further discloses one or more detectors configured to be operably coupled to the sensing or detector region, and wherein each of the one or more detectors is independently an electrical detector or an optical detector (P0121, L9-12).

With regards to claim 30, Takeda ‘324, Han, and Nielsen disclose all the elements of claim 29 as outlined above. Takeda ‘324 and Nielsen do not disclose wherein at least one of the one or more detectors is the electrical detector, and wherein the detector is configured to detect the particle in the sensing or detector region.
However Han discloses wherein at least one of the one or more detectors is the electrical detector (cell measuring unit 120 with electrodes 121, 122), and wherein the detector is configured to detect the particle in the sensing or detector region (P0060). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to substitute an electrical detector for an optical detector if the target cells and non-target cells had similar optical properties, but different electrical impendences (MPEP 2143.I.B). 




With regards to claim 34, Takeda ‘324, Han, and Neilson disclose all the elements of claim 14 as outlined above. Takeda ‘324 further discloses wherein one or more of the microfluidic chip or the cartridge body are disposable (P0113).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda ‘324, Han, and Nielsen as applied to claim 12 above, and further in view of Takeda ‘261.

With regards to claim 13, Takeda ‘324 and Nielsen disclose all the elements of claim 12 as outlined above. Takeda ‘324 and Neilson do not disclose wherein the microfluidic chip is disposable.
However, Takeda ‘261 discloses wherein the microfluidic chip is disposable. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the chip disclosed by Takeda ‘324 disposable as disclosed in Takeda ‘261 to prevent cross-contamination when reusing the device. 
Response to Arguments
Applicant's arguments filed December 2nd, 2021 are rendered moot. The applicant is advised that claims of the instant invention do not specify that the collection reservoir keeps the particles separate after the sorting process, as argued as being required by the claims. As evidenced by the prior art of West et al. (US 10578633 B2) the use of the term “isolating (Col. 6, L36-40)” does not necessarily indicate that the particles are kept separate after the sorting process, because West discloses that the isolated and sorted particles are stored in cell holding chamber (Col. 21, L23-24) that hold groups of cells (Col. 21, L34-35)  

Prior Art Not Relied Upon
Sadri et al. (US 20170128941) and Hatcher et al (US 20030148531) disclose particle sorting by the use of pressure pulses. Mutz et al. (US 20020090720) and Handique et al. (US 10466160 B2) disclose dispensing sorted cells into multi-well plates. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653